i          i        i                                                                     i       i       i




                                   MEMORANDUM OPINION

                                           No. 04-08-00648-CV

                             IN THE INTEREST OF E.L., et al., Children

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-02435
                          Honorable Joe Frazier Brown, Jr., Judge Presiding1

Opinion by:        Marialyn Barnard, Justice

Sitting:           Karen Angelini, Justice
                   Phylis J. Speedlin, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: March 4, 2009

AFFIRMED

           After the trial court terminated her parental rights, Claudia L. appealed the trial court’s order

determining that an appeal of the termination order would be frivolous. See TEX . FAM . CODE ANN .

§ 263.405(g) (Vernon 2002). Claudia’s court-appointed appellate attorney filed a brief containing

a professional evaluation of the record and demonstrating that there are no arguable grounds to be

advanced. Counsel concludes that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV,




         … The Honorable Associate Judge Richard Garcia signed the order being appealed which was adopted by
           1

the Honorable Joe Frazier Brown, Jr.
                                                                                       04-08-00648-CV

2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders

procedure in appeal from termination of parental rights) (mem. op.); see also In re K.M., 98 S.W.3d
774 (Tex. App.—Fort Worth 2003, order) (same).

       Counsel certified that a copy of his brief was delivered to Claudia who was advised of her

right to examine the record and to file a pro se brief. No pro se brief has been filed. After reviewing

the record, we agree that the appeal is frivolous and without merit. The judgment of the trial court

is therefore affirmed, and counsel’s motion to withdraw is granted.



                                                        Marialyn Barnard, Justice




                                                  -2-